UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7774



DONNELL S. BYRD,

                                              Plaintiff - Appellant,

          versus


SHERIFF MCCABE; JOHN DOE, Doctor,

                                           Defendants - Appellees,

          and


NORFOLK CITY JAIL, Medical Department; MR.
LATNEY, Administrator of the Norfolk City Jail
Medical Staff,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-758-AM)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donnell S. Byrd, Appellant Pro Se. Samuel Lawrence Dumville, Vir-
ginia Beach, Virginia; Deborah Sue Prince, HEILIG, MCKENRY, FRAIM
& LOLLAR, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donnell Byrd appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We have

reviewed the record and the district’s opinion and find no re-

versible error.   Accordingly, we affirm on the reasoning of the

district court.   See Byrd v. McCabe, No. CA-97-758-AM (E.D. Va.

Nov. 5, 1998).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is date stamped November
2, 1998, the district court’s records show that it was entered on
the docket sheet on November 5, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision.        See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2